        Case 2:19-cv-01290-MK      Document 23     Filed 01/12/21    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                              PENDLETON DIVISION



WILLIE L. JOHNSON,                                          Case No. 2:19 cv 01290-MK
                                                                               ORDER
             Plaintiff,

      v.

COLETTE PETERS, BRAD CAIN,
CHRISTOPHER THOMSON,

            Defendants,
_______________________________________
AIKEN, District Judge.

      Magistrate    Judge    Mustafa    Kasubhai      has   filed   his   Findings   and

Recommendations (“F&R”) (Doc. 21) recommending that defendants’ Motion for

Summary Judgment (Doc. 17) should be granted. This matter is now before me. See

28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections were timely filed. Although this relieves me of my obligation to

perform a de novo review, I retain the obligation to “make an informed, final decision.”

Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled

on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir.

2003) (en banc). The Magistrates Act does not specify a standard of review in cases


Page 1 - ORDER
        Case 2:19-cv-01290-MK      Document 23     Filed 01/12/21   Page 2 of 2




where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7,

2012). Following the recommendation of the Rules Advisory Committee, the Court

review the F&R for “clear error on the face of the record[.]” Fed. R. Civ. P. 72 advisory

committee’s note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002)

(stating that, “[i]n the absence of a clear legislative mandate, the Advisory Committee

Notes provide a reliable source of insight into the meaning of” a federal rule).

      The Court finds no clear error in Magistrate Judge Mustafa Kasubhai’s F&R.

Accordingly, the Court adopts the F&R (Doc. 21) in its entirety. Defendants’ Motion

for Summary Judgment (Doc. 17) is granted and this case is dismissed.

      IT IS SO ORDERED.

      Dated this 12th day of January, 2021.



                                                            /s/Ann Aiken
                                                 _________________________________
                                                             Ann Aiken
                                                    United States District Judge




Page 2 - ORDER
